Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of August 26, 2008, by and among China Valves Technology, Inc. (f/k/a Intercontinental Resources, Inc.), a Nevada corporation, and all predecessors thereof (collectively, the “Company”), China Fluid Equipment Holdings Limited, a company incorporated under the laws of Hong Kong (“Hong Kong”), Henan Tonghai Fluid Equipment Co., Ltd., a company organized under the laws of the People’s Republic of China (“WFOE”), and the investors listed on the Schedule of Investors attached hereto as Appendix A (each, an “Investor” and collectively, the “Investors”). WHEREAS, the Company entered into a Share Exchange Agreement, dated December 18, 2007 (the “Exchange Agreement”), with China Valve Holdings Limited, a company incorporated under the laws of Samoa (“Samoa”) and certain other parties named therein, pursuant to which the Company acquired all of the equity interest of Samoa, in exchange for 99.8% of the Common Stock (as defined below) on a fully diluted basis as of the time of the closing of the exchange under the Exchange Agreement (the “Exchange”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to exemptions from registration under the Securities Act (as defined below), the Company desires to issue and sell to each Investor, and each Investor, severally and not jointly, desires to purchase from the Company, shares of the Company’s Common Stock, as more fully described in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Investors agree as follows: ARTICLE 1. DEFINITIONS 1.1.Definitions .In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms shall have the meanings indicated in this Section 1.1: “Action” as to any Person, means any action, suit, inquiry, notice of violation, proceeding (including any partial proceeding such as a deposition) or investigation pending or threatened in writing against or affecting such Person, any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’ respective properties, before or by any Governmental Authority, arbitrator, regulatory authority (federal, state, county, local or foreign), stock market, stock exchange or trading facility. “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 144. “Available Undersubscription Amount” has the meaning set forth in Section 4.15. “Basic Amount” has the meaning set forth in Section 4.15. “Business Day” means any day except Saturday, Sunday and any day which is a federal legal holiday or a day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Buy-In” has the meaning set forth in Section 4.1(c). “Closing” means the closing of the purchase and sale of the Securities pursuant to Article II. “Closing Date” means the Business Day on which all of the conditions set forth in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may agree. "Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the date hereof, between the Company, the Investors and the escrow agent (the “Escrow Agent”) identified therein, in the form of Exhibit A hereto. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Company, par value $0.001 per share, and any securities into which such common stock may hereafter be reclassified or for which it may be exchanged as a class. “Common Stock Equivalents” means any securities of the Company or any Subsidiary which entitle the holder thereof to acquire Common Stock at any time, including without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock or other securities that entitle the holder to receive, directly or indirectly, Common Stock. “Company” has the meaning set forth in the recitals to this Agreement. “Company Entities” means the Company, Samoa, Hong Kong, WFOE and all existing Subsidiaries of any such entities and any other entities which hereafter become Subsidiaries of any such entities. “Company U.S. Counsel” means Thelen Reid Brown Raysman & Steiner LLP. “Company Deliverables” has the meaning set forth in Section 2.2(a). “Disclosure Materials” has the meaning set forth in Section 3.1(h). “Effective Date” means the date that the Registration Statement required by Section 2(a) of the Registration Rights Agreement is first declared effective by the Commission. 2 “Evaluation Date” has the meaning set forth in Section 3.1(s). “Exchange” has the meaning set forth in the recitals to this Agreement. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchange Agreement” has the meaning set forth in the recitals to this Agreement. “Existing Company Entities” means the Company, Hong Kong, WFOE and their respective
